DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request is acknowledged. The proposed amendment does not make a limiting amendment to at least one independent claim and adds a new independent claim. Accordingly, the request is improper and the after final is treated under pre-pilot procedure.
Response to Arguments
	Applicant argues there is no motivation to combine YAMAZAKI with KIM because KIM is directed to a battery while the YAMAZAKI reference is directed to selective deposition of EL layers in EL devices. However, the examiner maintains that the KIM reference includes non-uniform (patterned) deposition. One of ordinary skill in the art would understand that selective deposition using the charged control bank of YAMAZAKI. The selective deposition using the different charged particles and surfaces are applicable to deposition of any material, not just EL material.
	Applicant further argues that the prior art teaches using both positive and negative charges on the to-be-evaporated substrate (deposition area and non deposition area) and the carrying structure (bipolar electrostatic chuck). Applicant argues that since both positive and negative charges are present the prior art does not teach the substrate and carrying structure as having a second polarity opposite a first polarity. However, the examiner maintains that the prior art teaches having both 308 in YAMAZAKI fig. 3 (first polarity). The same negative charge (first polarity) is used on the wall from 303 and the controlling banks from 312. In contrast the power source 314 uses a positive charge (second polarity opposite the first polarity). The examiner acknowledges that the target substrate has a negative (first polarity) charge from 312 in addition to a positive (second polarity) charge from 314. However, the claims do not preclude the target substrate having both first and second polarity charges. The claim only requires a second polarity to be present. Similarly, when using an electrostatic chuck, the bipolar electrostatic chuck contains both first and second polarity charges thereby meeting the limitation of a carrier with a second polarity.
	On page 9 applicant argues a second point which focuses on the susceptor 316 being negatively charged which is the same as the negatively charged particles and wall from negative sources 303 and 308. However, as described above, the substrate can have a control bank (negative polarity) for selective deposition of material in which the target areas are positively charged from positive power source 314. The positive power source imparts a second polarity that is opposite a first polarity onto the substrate. 
	The examiner notes that the susceptor 316 only uses a negative charge. However, the carrier as combined in the rejection is a bipolar electrostatic chuck which includes both positive and negative charges.
	The after final amendment adding claim 16 is not entered. Therefore the arguments directed to claim 16 are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712